Appeal from a judgment of the County Court of Albany County, rendered April 4, 1973, upon a verdict convicting defendant of the" crime of criminally negligent homicide. Defendant raises two issues on this appeal from a conviction of criminally negligent homicide, urging reversal. We are not persuaded by either of them. On this record defendant was not entitled to the further request to charge. The jury, after some deliberation, had merely requested a rereading of the various crimes charged and the court complied. Nothing new was read to the jury and the defendant had taken no exception to the initial charge. As to the remarks by the District Attorney in his summation, they were not such as to constitute reversible error. Furthermore, defendant took no exception. (See People v. Brown, 43 A D 2d 743.) Judgment affirmed. Herlihy, P. J., Greenblott, Sweeney, Kane and Larkin, JJ., concur.